The Family Court, Suffolk County, issued an order of protection against the appellant husband on December 13, 2006. By its terms, that order was to remain in effect for a period of one year. The Family Court vacated that order of protection on March 7, 2007.
As the order dated December 13, 2006 was subsequently vacated, the instant appeal has been rendered academic (see Matter of Martin v Rolley, 22 AD3d 998 [2005]; Ireland v Wilenzik, 296 AD2d 771 [2002]; Matter of Richmond County Socy. for Prevention of Cruelty to Children, 11 AD2d 236, 239 [I960]). Skelos, J.P., Fisher, Covello and Eng, JJ., concur.